Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 05/10/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Election/Restrictions
Claims 7, 9, 10, 17, 19, and 20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2021.  The Non-Final Office Action mailed 02/08/2021 specified that these claims were also directed toward a non-elected species.  Applicant has not responded to this statement, and as such Examiner is accepting the non-response as an argument without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires a “polyurethane formed mold” while the originally filed disclosure only provides for “pouring a liquid form of polyurethane into a mold”.  A polyurethane mold is not present within the application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 11-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one polyurethane formed mold".  It is unclear if applicant intended to claim the actual mold that the polyurethane is poured into or the fact that polyurethane layer is formed by pouring a liquid into a mold.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 1, 3, 6, 11-13, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Subramanian (US Patent 8,652,624) in view of Hergenrother (US Patent 5,260,123).
Regarding Claim 1, Subramanian discloses a cushioning device (see Col. 1, Lines 49-52) comprising: at least one top layer comprising at least one polyurethane formed mold (see Col. 6, Lines 38-44 and Col. 29, Lines 19-36); at least one bottom layer comprising at least one thermoplastic elastomer, or rubber, or both (see Col. 6, Lines 29-37 and 51-56).  Subramanian broadly describes a “cushioning device” and does not explicitly describe an exercise mat.  A cushioning device is a broad description of an exercise mat. Therefore, Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the structure of Subramanian et al. to as an exercise mat as it would constitute choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, to provide a relatively flexible structure with elastomeric recovery properties and excellent barrier properties. Subramanian also fails to disclose the polyurethane formed mold over at least one middle layer comprising fabric; the polyurethane formed mold, the at least one thermoplastic elastomer, or the rubber, or any combination thereof, being laminated to the at least one middle layer.  Hergenrother teaches at least one middle laver (4) disposed between and laminated to at least one top layer (2) and at least one bottom layer (6), the at least one middle layer comprising at least a fabric.  Subramanian and Hergenrother are analogous art because they are from the same field of endeavor, i.e. multi-layered materials.  It 
Regarding Claim 3, Subramanian discloses the at least one top layer comprising: texture (inherent); at least one antimicrobial agent; or at least one open cell structure (Subramanian: Col. 8, Lines 43-48); or any combination thereof. This excerpt describes an article with “oxygen transmission rate.” Therefore, Subramanian’s article is determined to be an open cell structure.

Regarding Claim 6, Subramanian discloses wherein: the at least top one layer operable as an exercise surface and as a floor contact surface; and/or the at least one bottom layer operable as an exercise surface and as a floor contact surface. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding Claim 11, Subramanian as modified teaches an exercise mat comprising: at least one top layer, the at least one top layer comprising polyurethane (see Col. 6, Line 43, “polyurethane”); at least one bottom layer comprising at least one synthetic rubber and at least one natural rubber (Col. 6, Lines 30-37); and at least one middle layer (Hergenrother: 4) disposed between the at least one top laver and the at least one bottom laver, the at least one middle laver comprising at least a fabric (Hergenrother: Col. 17, Lines 19-34).

Regarding Claim 16, Subramanian discloses the at least top one layer operable as an exercise surface and as a floor contact surface; and/or the at least one bottom layer operable as an exercise surface and as a floor contact surface.  It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC J KURILLA/Primary Examiner, Art Unit 3619